ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-284, concluding that as a matter of final discipline pursuant to Rule 1:20—13(e), FRANK J. COZZARELLI of BELLEVILLE, who was admitted to the bar of this State in 1977, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed January 24, 2005, and who remains suspended at this time, should be suspended from practice for a period of one year on the basis of his guilty plea to one count of tax evasion (U.S.C.A. § 7201), conduct in violation of RPC 8.4(b) (committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And FRANK J. COZZARELLI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined that the thirteen months that respondent has been suspended from practice constitutes adequate discipline for his unethical conduct and that respondent should be eligible to apply for reinstatement to practice at this time;
And good cause appearing;
It is ORDERED that FRANK J. COZZARELLI is hereby suspended from the practice of law for a period retroactive to January 24, 2005; and it is further
ORDERED that FRANK J. COZZARELLI is eligible to apply to the Disciplinary Review Board for reinstatement to practice; and it is further
*157ORDERED that FRANK J. COZZARELLI continue to comply with Rule 1:20-20 dealing with suspended attorneys until such time as he is reinstated; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.